Citation Nr: 0613762	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for glaucoma and other 
eye disorders.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963.  This matter comes on appeal from a May 2003 decision 
by the Buffalo VA Regional Office.


FINDINGS OF FACT

1.  Prostate cancer was not present in service or manifested 
for many years thereafter, and is not shown to be otherwise 
related to service. 

2.  Glaucoma and other eye disorders were not present in 
service or manifested for many years thereafter, and are not 
shown to be otherwise related to service. 


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active duty, and service incurrence of prostate cancer may 
not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Glaucoma or another eye disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in March 
2003 and April 2004, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The April 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in May 2003.  Notice fully complying with the provisions of 
the VCAA was not provided to the veteran until April 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
May 2003 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  The RO 
will address the notice defect with respect to the rating 
and effective date elements when effectuating any award.  

Legal Criteria  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period 
of war and manifests cancer to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Analysis

The veteran has contended that he developed prostate cancer 
due to exposure to Agent Orange or atomic weapons, and 
glaucoma and other visual disorders as a consequence of 
exposure to ultraviolet light as a radar operator while 
stationed in Germany in service as a member of the 144th 
Ordinance Company. For the record, it is not contended or 
shown that he ever was stationed in Vietnam.

In reaching its decision, the Board has taken into account 
all of the evidence of record, to include the veteran's 
service medical records, voluminous post-service private 
treatment reports, and the transcripts of personal hearings 
held in June 2004 and April 2005. Records from private 
medical providers disclose that prostate cancer was diagnosed 
in 1999, over three decades after the veteran's separation 
from military service. Treatment for glaucoma and other eye 
disorders is first shown about 1998, again well after the 
veteran's period of active duty. None of these private 
medical records contain any indication that Agent Orange or 
atomic weapons exposure played any role in the development of 
the veteran's prostate cancer or that his eye conditions were 
etiologically related to his duties as a radar operator. 
Service medical records are silent for any references to the 
veteran being exposed to a defoliant, atomic weapons, or 
dangerous ultraviolet light.

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim. 
However, in the present case an examination is not required 
since the evidence fails to indicate that the claimed 
disabilities or symptoms may be associated with an 
established event, injury, or disease in service.

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's prostate cancer or eye disability.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have no probative 
value.

Accordingly, the Board concludes that there was no 
relationship between the veteran's military service and his 
subsequent development of prostate cancer and glaucoma and 
other eye disorders. The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


ORDER

Service connection for prostate cancer, including as 
secondary to Agent Orange exposure, is denied.

Service connection for glaucoma and other eye disorders is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


